Case 2:18-cv-00320-DAK Document 53 Filed 09/07/21 PageID.1009 Page 1 of 12




       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH


WESLEY THOMPSON,

                       Petitioner,                      MEMORANDUM DECISION &
                                                      ORDER DENYING HABEAS RELIEF
v.

WARDEN BENZON,                                               Case No. 2:18-CV-320-DAK

                       Respondent.                          District Judge Dale A. Kimball




       Petitioner, Wesley Thompson, filed a pro se habeas corpus petition. See 28 U.S.C.S. §

2254 (2021). Having thoroughly reviewed all documents filed, the Court denies the petition.

                                        BACKGROUND

       Petitioner pleaded guilty to two counts of child sexual abuse and one count of attempted

child sexual abuse. (ECF No. 1, at 1.) He was sentenced to consecutively serve two terms of one-

to-fifteen years and one term of zero-to-five years. (ECF No. 1-2, at 220.)

       On appeal, Utah Court of Appeals affirmed his sentence, against challenges as to lack of

findings and fairness, and failure to consider sentencing factors. State v. Thompson, 2010 UT

App 141. He did not petition for writ of certiorari. Any issues brought on direct appeal are thus

unexhausted and ultimately procedurally defaulted.

       On February 18, 2011, Petitioner timely filed a state post-conviction petition, case

number 110400801. (ECF No. 40-6, at 2.) The petition was denied. (ECF No. 1-2, at 187.) On

appeal, the Utah Court of Appeals affirmed the denial. Thompson v. State, No. 20171025-CA,
Case 2:18-cv-00320-DAK Document 53 Filed 09/07/21 PageID.1010 Page 2 of 12




slip op. (Utah Ct. App. May 1, 2018). The Utah Supreme Court denied a petition for writ of

certiorari. Thompson v. State, No. 20180529-SC (Utah Oct. 2, 2018).

                                 1. State Post-Conviction Petition

        Petitioner’s state post-conviction petition contended:

        (A) Ineffective assistance of trial counsel, when counsel did not (i) address with

Petitioner intent element and potential lesser-included offense which would have kept Petitioner

off sex registry; (ii) move for dismissal of charges; (iii) show Petitioner police reports and victim

interviews; (iv) tell Petitioner there would be a wait to get into a halfway house; (v) advise

Petitioner to not waive preliminary hearing; (vi) contest the psychosexual expert’s report; (vii)

challenge presentence investigation report (PSI); and (viii) object to consecutive enhancements

for both cases. (ECF No. 40-6, at 7-9.)

        (B) Ineffective assistance of appellate counsel, when counsel did not withdraw for

conflict of interest--i.e., appellate counsel was in same office as trial counsel. (Id. at 10-11.)

        (C) He was “sentenced to unconstitutional statutes.” (Id. at 11.)

        In its first order regarding the petition, the trial court distilled Petitioner’s arguments to:

(1) trial-counsel ineffectiveness; (2) involuntary, coerced guilty plea; (3) appellate-counsel

ineffectiveness; and (4) unconstitutional sentencing scheme. (ECF No. 40-7, at 3.) On initial

review, the trial court then ruled that claims (1), (2), and (4) could have been brought on appeal

and thus were defaulted on state post-conviction review. (Id. at 4.) The appellate-counsel

ineffectiveness issue was deemed sufficient to move on to further litigation. (Id.) The trial court

later revoked its ruling and allowed Petitioner to proceed with his claims of trial-court




                                                                                                          2
Case 2:18-cv-00320-DAK Document 53 Filed 09/07/21 PageID.1011 Page 3 of 12




effectiveness and his involuntary, coerced guilty plea. (ECF No. 40-10.) Thus, the only issue that

remained summarily dismissed was the unconstitutionality of the sentencing scheme. (Id.)

       On summary-judgment, the trial court characterized Petitioner’s remaining arguments as:

trial- and appellate-counsel ineffectiveness, involuntariness of plea, reneging by the State on its

plea agreement, and PSI errors. (ECF No. 40-15, at 4.) Summary judgment was granted on

appellate-counsel ineffectiveness, the reneging claim, and PSI errors. (Id. at 6.) This is because

there was no prejudice from appellate-counsel ineffectiveness when trial counsel’s

ineffectiveness and could be raised in the state post-conviction petition. (Id. at 5-6.) And,

(independent of ineffective assistance of trial counsel for not raising these issues in the trial

court) the issue of involuntary plea should have been raised in motion to withdraw the plea,

while issues of reneging on the plea agreement and PSI errors could have been but were not

brought on appeal, resulting in a procedural bar. (Id. at 6, 12.)

       After an evidentiary hearing, the trial court also denied Petitioner’s trial-counsel

ineffectiveness claims--i.e., withholding evidence and providing “insufficient explanations of

[Petitioner’s] legal rights and options prior to his guilty pleas.” (ECF No. 40-20, at 3, 9.)

               2. Appeal of State Trial Court’s Denial of Post-Conviction Relief

       Petitioner appealed to Utah Court of Appeals, raising these grounds, (ECF No. 40-21):

       (A) Insufficient evidence/factually innocent; (B) no attorney present for ineffective-

assistance evidentiary hearings, against objections; (C) trial judge denied requests for expert

testimony; (D) trial judge denied discovery requests for documents proving psychosis; (E) trial

judge failed to rule on merits of claims presented; (F) trial judge did not consider evidence; (G)

“Judge made errors in maltiplicity [sic]”; (H) trial judge’s internally contradictory interlocutory



                                                                                                      3
Case 2:18-cv-00320-DAK Document 53 Filed 09/07/21 PageID.1012 Page 4 of 12




order; (I) trial judge ignored Utah Code, Utah Constitution, and Federal Constitution; (J) trial-

judge bias; (K) trial- and appellate-counsel ineffective assistance; and (L) cumulative effect.

       The Utah Court of Appeals noted, “The lengthy list of issues [Petitioner] seeks to raise on

appeal demonstrates that he has not confined his challenges to the actual decisions dismissing the

petition.” Thompson, No. 20191025-CA. Implying any other issues than those involving the trial

court’s post-conviction decisions were procedurally barred, the court limited its review “to those

appellate claims actually challenging the district court’s decisions disposing of the post-

conviction petition.” Id. The court then ruled that the trial court “correctly applied the procedural

bar . . . in granting summary judgment” on claims that (1) the State reneged on the plea

agreement and (2) there were uncorrected errors in the [PSI],” and (3) Petitioner’s plea was not

voluntary and knowledgeable. Id. The court finally denied Petitioner’s claims of trial-counsel

ineffectiveness, stating Petitioner had not (a) “substantively challenged” the trial court’s findings

and reasoning or (b) provided a transcript of the evidentiary hearing, so that the court of appeals

had to presume evidentiary support for the trial court’s findings and disposition. Id.

            3. Petition for Writ of Certiorari Regarding Utah Court of Appeals’s
               Affirmance of State Trial Court Denial of Post-Conviction Relief

       Petitioner then petitioned the Utah Supreme Court for writ of certiorari, raising these

grounds, (ECF No. 40-28):

       (A) “Should an indigent prisoner petitioner be penalized for the district court’s adverse

interference in failing to rule on the motion to waive fees for the transcripts requested?”

       (B) “Should the petitioner be penalized by not being allowed full briefing and plenary

consideration?”




                                                                                                      4
Case 2:18-cv-00320-DAK Document 53 Filed 09/07/21 PageID.1013 Page 5 of 12




        (C) Ineffective assistance of trial and appellate counsel.

        The Utah Supreme Court denied certiorari review. Thompson, No. 20180529-SC.

                         4. Issues Raised in this Federal Habeas Petition

        Petitioner now challenges his conviction and sentencing in this federal habeas petition,

raising these grounds:

        (A) “Plea was not made voluntarily, knowingly and intelligently,” as Petitioner (i) was

psychotic; (ii) did not see or understand evidence; (iii) did not know psychosis was defense; (iv)

did not understand intent of sexual gratification was crime element; (v) did not understand “plea

system”; (vi) was coerced into plea bargain by “breach of contract”; (vii) did not know lesser

offense of sexual battery did not exist. (ECF No. 1, at 2.)

        (B) State reneged on “plea contract” when arguing against agreed-upon sentencing

recommendation. (Id. at 3.)

        (C) “Multiplicity” because “actions at water park was [sic] a single course of conduct.”

(Id.)

        (D) PSI had errors. (Id.)

        (E) Ineffective assistance of trial counsel, when counsel (i) withheld evidence of police

interviews and medical records, psychosis diagnosis and potential as defense, wait for halfway

house, and “complications of being released to a halfway house without first going to diagnostics

program at the prison”; (ii) did not object to state reneging on plea agreement and withdraw plea;

(iii) did not object to PSI errors; (iv) denied right to appeal; (v) did not explain intent element or

“plea bargaining system”; and (vi) did not tell Petitioner of “lifetime registry.” (Id. at 3-4, 12.)




                                                                                                         5
Case 2:18-cv-00320-DAK Document 53 Filed 09/07/21 PageID.1014 Page 6 of 12




         (F) Ineffective assistance of appellate counsel, when counsel (i) did not raise on appeal

claims of state reneging on “plea contract” and errors in PSI; and (ii) had conflict of interest

because “they could not be expected to argue how their coworkers made errors.” (Id. at 4, 7.)

         (G) New statute regarding defense of mental illness should apply. (Id.)

                                                   ANALYSIS

         In response to the petition, the State argues that Petitioner's issues are procedurally

defaulted. (ECF No. 29, at 1.) The Court agrees.

         The Utah Court of Appeals denied all issues on appeal--except ineffective assistance of

appellate counsel1--as procedurally defaulted. Thompson, No. 20171025-CA. To boot, the only

issue Petitioner raised before Utah Supreme Court that was the same as those raised below was

ineffective assistance of counsel. (ECF No. 40-28.) Thus, none of the issues in the current federal

petition--aside from ineffective assistance of appellate counsel2--was raised in a way that allowed

substantive review at all levels of the state-court system.




1
  The ineffective-assistance-of-appellate-counsel claim was denied by Utah Court of Appeals due to lack of
prejudice; after all, appellate counsel’s ineffective assistance was challenged as to appellate counsel’s failure on
appeal to raise ineffective assistance of trial counsel. Thompson, No. 20171025-CA. However, trial counsel’s
ineffectiveness was able to be asserted in a state post-conviction petition by new counsel. Id.
2
  However, Petitioner did not frame this issue with the relevant federal standard of review in mind:
                    An application for a writ of habeas corpus on behalf of a person in custody
                    pursuant to the judgment of a State court shall not be granted with respect to any
                    claim that was adjudicated on the merits in State court proceedings unless the
                    adjudication of the claim . . . resulted in a decision that was contrary to, or
                    involved an unreasonable application of, clearly established Federal law, as
                    determined by the Supreme Court of the United States . . . .
28 U.S.C.S. § 2254(d)(1) (2021). He has not even argued, let alone shown, that the state courts’ decisions about
ineffective appellate counsel--i.e., no prejudice existed--were contrary to or an unreasonable application of United
States Supreme Court precedent. The Court thus does not consider this argument further.



                                                                                                                       6
Case 2:18-cv-00320-DAK Document 53 Filed 09/07/21 PageID.1015 Page 7 of 12




                                         1. Procedural Default

       In general, before Petitioner may seek review of a Utah conviction in federal court, he

must exhaust all remedies in Utah courts. See 28 U.S.C.S. § 2254(b) & (c) (2021); Picard v.

Connor, 404 U.S. 270, 275-76 (1971); Knapp v. Henderson, No. 97-1188, 1998 WL 778774, at

*2 (10th Cir. Nov. 9, 1998). To exhaust his remedies, Petitioner must properly present to the

highest available Utah court the federal constitutional issues on which he seeks relief. See

Picard, 404 U.S. at 276; Knapp, 1998 WL 778774, at *2-3. Here, because he could have brought

the issues of reneging on the plea deal and PSI error on direct appeal but did not, and did not

provide a transcript to allow the Utah Court of Appeals to substantively review the issue of

ineffective assistance of trial counsel, Petitioner did not present the meat of any issue for a full

round of review in the Utah courts, culminating with the Utah Supreme Court. See O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999) (holding petitioner “must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of the State’s

established appellate review process”). His claims before this Court are therefore unexhausted.

       The United States Supreme Court has declared that when a petitioner has "'failed to

exhaust his state remedies and the court to which the petitioner would be required to present his

claims in order to meet the exhaustion requirement would now find the claims procedurally

barred' the claims are considered exhausted and procedurally defaulted for purposes of federal

habeas relief." Thomas v. Gibson, 218 F.3d 1213, 1221 (10th Cir. 2000) (quoting Coleman v.

Thompson, 501 U.S. 722, 735 n.1 (1991)).

       Utah's Post-Conviction Remedies Act states:

               A person is not eligible for relief under this chapter upon any
               ground that . . . could have been but was not raised at trial or on


                                                                                                       7
Case 2:18-cv-00320-DAK Document 53 Filed 09/07/21 PageID.1016 Page 8 of 12




               appeal; was raised or addressed in any previous request for post-
               conviction relief or could have been, but was not, raised in a
               previous request for postconviction relief; or is barred by the
               limitation period established in Section 78B-9-107.

Utah Code Ann. § 78B-9-106(1) (2021); cf. Hale v. Gibson, 227 F.3d 1298, 1328 (10th Cir.

2000). Section 78B-9-107 states, "A petitioner is entitled to relief only if the petition is filed

within one year after the cause of action accrued." Utah Code Ann. § 78B-9-107(1) (2021).

       "This court may not consider issues raised in a habeas petition 'that have been defaulted

in state court on an independent and adequate procedural ground[] unless the petitioner can

demonstrate cause and prejudice or a fundamental miscarriage of justice.'" Thomas v. Gibson,

218 F.3d 1213, 1221 (10th Cir. 2000) (alteration omitted) (citation omitted).

       There are three categories of procedurally defaulted issues here: (1) Issues Petitioner

could have raised in a motion to withdraw his plea or direct appeal but did not--e.g.,

involuntariness of plea, reneging on plea “contract,” PSI errors. (2) Issue Petitioner did not

support by “substantively challeng[ing]” the trial court’s findings and reasoning and providing a

transcript to allow Utah Court of Appeals to substantively address--i.e., ineffective assistance of

trial counsel. And, (3) remaining issues of multiplicity and application of “new” statute regarding

defense of mental illness, which were apparently not raised at each level of state court review.

       Under the Utah law identified above then, Petitioner is now foreclosed from raising any

of these procedurally defaulted arguments in future state post-conviction petitions. And, this

Court may not pass upon their substance--unless an exception exists. Thomas, 218 F.3d at 1221.

                                 2. Procedural-Default Exception

       Petitioner apparently asserts cause and prejudice as an exception that rescues him from

the effects of his procedural defaults. Specifically, he suggests that ineffective assistance of


                                                                                                      8
Case 2:18-cv-00320-DAK Document 53 Filed 09/07/21 PageID.1017 Page 9 of 12




counsel during his state proceedings supplies cause and prejudice; and that he is actually

innocent.

               A. Cause and prejudice. "[T]o satisfy the 'cause' standard, Petitioner must show

that 'some objective factor external to the defense' impeded his compliance with Utah's

procedural rules.” Dulin v. Cook, 957 F.2d 758, 760 (10th Cir. 1992) (citations omitted).

Meanwhile, to demonstrate prejudice, "'[t]he habeas petitioner must show not merely that . . .

errors . . . created a possibility of prejudice, but that they worked to his actual and substantial

disadvantage.'” Butler v. Kansas, No. 02-3211, 2002 WL 31888316, at *3 (10th Cir. Dec. 30,

2002) (unpublished) (alteration in original) (quoting Murray v. Carrier, 477 U.S. 478, 494

(1986) (emphasis in original)).

       “Attorney error that constitutes ineffective assistance of counsel is cause.” Coleman v.

Thompson, 501 U.S. 722, 754-54 (1991). This is because, if the procedural default is the result of

ineffective assistance of counsel, the Sixth Amendment itself requires that responsibility for the

default be imputed to the State." Murray v. Carrier, 477 U.S. 478, 488 (1986). To be clear, the

attorney’s error “constitutes a violation of petitioner's right to counsel, so that the error must be

seen as an external factor, i.e., ‘imputed to the State.’” Coleman, 501 U.S. at 754; see

also Evitts v. Lucey, 469 U.S. 387, 396 (1985) ("The constitutional mandate [guaranteeing

effective assistance of counsel] is addressed to the action of the State in obtaining a criminal

conviction through a procedure that fails to meet the standard of due process of law").

       The problem for Petitioner here is that--on state post-conviction review--the state trial

court explicitly analyzed ineffective assistance of trial and appellate counsel and did not find

them wanting under the Strickland standard. After that, it was Petitioner who did not properly



                                                                                                        9
Case 2:18-cv-00320-DAK Document 53 Filed 09/07/21 PageID.1018 Page 10 of 12




appeal the trial court’s decision to challenge whether the trial court’s decision was correct.

Again, Petitioner failed to mount a proper substantive attack on the decision and to provide a

transcript to allow the Utah Court of Appeals to substantively review the issue of ineffective

assistance of trial counsel. And, the ineffective-assistance-of-appellate-counsel claim was denied

by Utah Court of Appeals due to lack of prejudice; after all, appellate counsel’s ineffective

assistance was challenged as to appellate counsel’s failure on appeal to raise ineffective

assistance of trial counsel. Thompson, No. 20171025-CA. However, trial counsel’s

ineffectiveness was able to be asserted in a state post-conviction petition. Id.

       When there exists no successful ineffective-assistance-of-counsel, the argument of

ineffective assistance of counsel may not be used to support an argument of cause to avoid

procedural default. Further, any other ineffective-assistance-of-counsel claim that Petitioner

thinks may support a cause argument must itself be properly exhausted in state court to be

validly used as cause; however, any such claims are now foreclosed in state court.

               B. Actual Innocence. Petitioner also appears to suggest that his alleged mental

illness made it impossible for him to form the intent necessary to support his guilt based on the

elements of the crimes. However, “actual innocence’ means factual innocence, not mere legal

insufficiency.” Bousley v. United States, 523 U.S. 614, 623-24 (1998). Further, to benefit from

the exception, a petitioner must support his claim of actual innocence with "new reliable

evidence--whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, or

critical physical evidence--that was not presented at trial." House v. Bell, 547 U.S. 518, 537

(2006 (quoting Schlup v. Delo, 513 U.S. 298, 324 (1995)). Petitioner presents no such new




                                                                                                    10
Case 2:18-cv-00320-DAK Document 53 Filed 09/07/21 PageID.1019 Page 11 of 12




evidence. And, perhaps undercutting his argument, his competency was established in state trial

court. (ECF No. 40-20, at 5-6.)

       Petitioner's mere rehashing of the evidence and alleged violations of his civil rights in

state proceedings do nothing to convince this Court that the exception applies. Indeed, the kernel

of the Court's analysis regarding actual innocence is not whether Petitioner urgently believes

there were errors--or whether there were indeed errors--in the state proceedings, but whether

Petitioner is factually innocent. This factual innocence must also be supported with new

evidence, which Petitioner has not provided.

       In sum, the Court concludes that Petitioner's issues are procedurally defaulted. And,

these issues do not qualify for consideration under the cause-and-prejudice or miscarriage-of-

justice exceptions to the procedural bar. The Court thus denies Petitioner federal habeas relief on

his procedurally defaulted claims.

                                         CONCLUSION

       Petitioner's challenges to the circumstances of his guilty plea and sentencing and claims

of ineffective assistance of counsel raise no valid grounds for federal habeas relief.




                                                                                                   11
Case 2:18-cv-00320-DAK Document 53 Filed 09/07/21 PageID.1020 Page 12 of 12




     IT IS THEREFORE ORDERED that this habeas corpus petition under § 2254 is

DENIED.

     IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

     This action is CLOSED.

           DATED this 7th day of September, 2021.

                                      BY THE COURT:



                                      DALE A. KIMBALL
                                      United States District Judge




                                                                                12
